Citation Nr: 1714429	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to July 2001 and from January 2003 to March 2004.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his father testified before the undersigned at a May 2015 Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in August 2015 and October 2016.  Unfortunately, as will be discussed more fully below, the Board finds that additional development is warranted regarding the Veteran's claim of entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In October 2016, the Board found that the previous VA examinations of record regarding the Veteran's right knee disability failed to comply with the holding of the United States Court of Appeals for Veterans' Claims in Correia v. McDonald and remanded the claim for an examination to be provided that complied with the Court's holding in Correia.  See Correia v. McDonald, 21 Vet. App. 158 (2016).  

The examination was ordered and then cancelled as the "Veteran failed to RSVP." In the Supplemental Statement of the Case, the AOJ stated that VA established an RSVP program to help ensure Veterans attend their scheduled exams.  "This program entails VHA (Veterans Health Administration) attempting to reach the Veteran by phone and through the mail in order to schedule an examination... Unfortunately, the VA medical center was not able to reach you by phone or mail... After 10 days of waiting, failure to respond is treated as if a Veteran fails to report for examination.  You have not offered any reason why you did not respond.  Therefore, good cause is not shown."

A November 2016 Report of General Information indicates that the VA was unable to obtain a reply from the Veteran either "through phone calls or the mail" so there was no choice but to cancel the Veteran's exam, as due to a lack of RSVP. 

While the letter sent to the Veteran in October 2016 indicated that it was the Veteran's responsibility to attend the requested examination, the letter did not in any way inform the Veteran that he would be required to RSVP regarding his attendance of the examination.  No other letter informing the Veteran of a requirement to RSVP to the examination has been associated with the record.  The Board finds that proper notice of the "RSVP" program was not afforded to the Veteran and that the Veteran's examination should be rescheduled.
 
Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected right knee patellofemoral pain syndrome.  If the Veteran is required to RSVP for the examination, mailed notice of this requirement should be provided to the Veteran with proper amount of time to respond.  

The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should clearly document any functional impairment as a result of the Veteran's right knee disability.  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of his claim or the claim may be rated based on the evidence of record.  See 38 C.F.R. § 3.655.

2.  Thereafter, if possible, review the resulting examination report to ensure its adequacy with above directives and the Court's holding in Correia v. McDonald, 21 Vet. App. 158 (2016).  If the resulting examination is inadequate for any reason, return the matter to the VA examiner for corrective action.  

3.  After the above-development has been completed, readjudicate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




